—Final order, Family Court, Bronx County (Rhoda Cohen, F.C.J.), entered November 30, 1990, which adjudicated appellant a juvenile delinquent and placed him with the Division for Youth, Title III, for a period of 18 months, after a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of criminal possession of stolen property in the fourth and fifth degrees, and unauthorized use of a vehicle, unanimously reversed, on the law, the order is vacated, and the petition is dismissed, without costs.
A police officer saw appellant driving a 1985 Fleetwood Cadillac on Southern Boulevard in Bronx County. After passing two red lights, appellant crashed the vehicle into two parked cars, whereupon he and another occupant fled on foot. Appellant eluded the police during the chase, but he was *102apprehended approximately one half hour later in the same vicinity by the officer who had initiated the pursuit.
The petition contained only one supporting deposition, that of the arresting officer, and no allegations pertaining to ownership of the vehicle, appellant’s nonpermission to use the vehicle, or that the vehicle was stolen. A legally sufficient accusatory instrument is a nonwaivable jurisdictional prerequisite to a juvenile delinquency proceeding (Matter of David T., 75 NY2d 927). In order for a petition to be legally sufficient, it must set forth a prima facie case (People v Alejandro, 70 NY2d 133, 139).
A juvenile delinquency petition that is legally insufficient because it fails to contain non-hearsay allegations establishing every element of the crime charged, as in the instant case, cannot be rectified by subsequent amendment. (Matter of Detrece H., 78 NY2d 107.) Family Court Act § 311.5 (2) (b) states: "A petition may not be amended for the purpose of curing * * * [the] legal insufficiency of the factual allegations”. Thus the presentment agency’s attempt to amend the petition by adding a supporting deposition from the owner of the vehicle after the opening of the fact-finding hearing failed to cure the legal insufficiency of the petition. Concur — Murphy, P. J., Carro, Ellerin and Asch, JJ.